Citation Nr: 1640592	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder, including myofascial low back pain (claimed as chronic low back pain and a herniated disk with spasms and peripheral neuropathy).

4.  Entitlement to service connection for pes planus (claimed as bilateral foot pain).

5.  Entitlement to service connection for carpal tunnel syndrome (CTS), right hand.

6.  Entitlement to service connection for a congenital nevus (claimed as a neoplasm of the back).

7.  Entitlement to service connection for a deviated septum with enlarged inferior turbinates.

8.  Entitlement to service connection for bilateral knee pain. 

9.  Entitlement to service connection for hemorrhoids with rectal bleeding and leakage.  

10.  Entitlement to service connection for dermatitis.

11.  Entitlement to a rating in excess of 10 percent for a tear of the ulnar collateral ligament (UCL) of the right thumb. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps Reserve from August 2001 to January 2006, including on a period of initial active duty training (ACDUTRA) combined with inactive duty for training (INACDUTRA) from August 2001 to November 2002, and periods of active duty (AD) from January 2003 to July 2003 and from July 2004 to January 2006. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).    

During the course of this appeal, the Veteran requested a hearing before the Board, which the Board scheduled.  On that date, however, the Veteran failed to report.  The Board thus deems the hearing request withdrawn pursuant to 38 C.F.R. 
§ 20.702 (d) (2015).  

VA processed these claims electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

The issues of entitlement to service connection for a low back disorder, including myofascial low back pain (claimed as chronic low back pain and a herniated disk with spasms and peripheral neuropathy), pes planus (claimed as bilateral foot pain), CTS of the right hand, a congenital nevus (claimed as a neoplasm of the back), and a deviated septum with enlarged inferior turbinates and entitlement to a rating in excess of 10 percent for a tear of the UCL of the right thumb are addressed in the REMAND portion of this decision, below, and REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran does not currently have hearing loss by VA standards.

2.  Tinnitus is related to the Veteran's in-service noise exposure.

3.  The Veteran does not currently have a bilateral knee disorder, including any manifested by pain. 

4.  The Veteran does not currently have hemorrhoids or a chronic hemorrhoid condition, including any manifested by rectal bleeding and leakage.  

5.  The Veteran does not currently have dermatitis.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

3.  Bilateral knee pain was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

4.  Hemorrhoids were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

5.  Dermatitis was not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, with regard to the claim for service connection for tinnitus, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable disposition in this case, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. 
§ 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With regard to the remaining claims, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be secured on his behalf, or that any VA examination he underwent during the course of this appeal or any VA medical opinion the RO obtained was or is inadequate.  No further notification or assistance is thus necessary.   

Analysis

The Veteran seeks service connection for all of his claimed conditions on a direct basis, as related to a period of active service.  He claims that the hearing loss and tinnitus developed during his July 2004 to January 2006 period of AD, secondary to his exposure to noise while working around aircraft on the flight line and firing loud weapons.  He claims that the bilateral knee disorder initially manifested as popping and giving out, symptoms that developed because he carried heavy loads and experienced repeated stress from running and participating in obstacle and confidence courses.  He claims that the hemorrhoids and dermatitis initially manifested during active service as bleeding, leakage and rashes, the latter during boot camp at Parris Island.  

The Board acknowledges these assertions; however, as discussed below, except with regard to the claim for service connection for tinnitus, the evidence in this case is not in relative equipoise with regard to the question of whether the Veteran actually has the claimed conditions.  See 38 U.S.C.A. § 5107(b) (when there is approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give benefit of doubt to claimant). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  "Active military, naval, or air service" includes any period of AD or ACDUTRA, during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA, during which the individual concerned was disabled from injury, not disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  It usually covers the two weeks of training done during each summer ("summer camp"), whereas INACDUTRA generally encompasses the one weekend of training done each month ("weekend warrior" training).

Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be presumed for certain chronic conditions such as organic diseases of the nervous system, which include sensorineural hearing loss, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of at least 10 percent within one year of the date of discharge from service.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

As previously noted, except with regard to the claim for service connection for tinnitus, the record in this case fails to satisfy all necessary elements of a service connection claim, specifically, the current disability element, a prerequisite to satisfying the other elements. 

Hearing Loss 

According to a report of VA audiological examination conducted in January 2014, the Veteran has normal hearing in his right ear and sensorineural hearing loss affecting his left ear.  The diagnosed hearing loss in the left ear, however, is not sufficiently severe as to establish current hearing loss by VA standards.   

For purposes of a hearing loss claim, impaired hearing is to be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  During the January 2014 VA audiological examination, the Veteran had auditory thresholds of between 20 and 30 in the critical frequencies.

As noted below, there is no doubt the Veteran was exposed to noise during at least one period of AD; however, during service and the course of this appeal, no medical professional noted hearing impairment of such severity it meets VA's hearing loss definition.  In December 2005, during a period of AD, and July 2009, after the Veteran filed this claim, he visited audiologists, who acknowledged the in-service noise exposure, but, based on testing, found that the Veteran had normal hearing in both ears.  

The Veteran's assertions diagnosing VA-defined hearing loss and linking such loss to in-service noise exposure represent the only evidence of record satisfying the current disability and nexus elements of this claim.  The Veteran is competent to report when he began to experience hearing difficulties as such difficulties are lay observable.  However, without medical training, which he lacks, he is not competent to determine if these difficulties are sufficiently severe as to be considered hearing loss.  This matter, requiring audiological testing, is simply beyond the knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (medical issue either simple enough to be within realm of common knowledge for laypersons and adjudicators or complex enough to require expert opinion); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The preponderance of the evidence being against this claim, the benefit-of-the-doubt rule is not applicable and the claim must be denied.

Tinnitus

There is no disputing the Veteran has tinnitus.  VA treatment records dated since 2009 and a report of VA examination conducted in January 2014 include this diagnosis, thereby satisfying the current disability element of this claim. 

Evidence of record also satisfies the in-service occurrence and nexus elements of this claim.  According to a December 2005 clinical record, during a period of AD, the Veteran indeed was exposed to excessive noise in his capacity as an aircraft engine mechanic/flight line worker.  According to the VA examiner who evaluated the Veteran in January 2014, the Veteran's tinnitus is at least as likely as not related to this in-service noise exposure.   

Based on this evidence, the Board concludes that tinnitus was incurred in service.  

Knees, Hemorrhoids & Dermatitis

As noted above, the Veteran served, in part, on a period of ACDUTRA combined with INACDUTRA from August 2001 to November 2002 and a period of AD (following recall) from July 2004 to January 2006.  As alleged, during such service, he was seen for knee complaints (May 2002, reporting several weeks of knee pain attributed to hamstring inflexibility), hemorrhoids (March, April and May 2005, rectal bleeding and leakage, necessitating a sigmoidoscopy), and a rash (attributed to dermatitis, noted to have resolved in October 2001).  In December 2005, on exit examination, the Veteran reported a history of rectal bleeding secondary to hemorrhoids, and the examiner noted the Veteran had been "OK since".  

Once discharged from service, in March 2009, he filed claims for service connection for bilateral knee pain, hemorrhoids and dermatitis, but, according to treatment records dated since he filed that claim (mentioning multiple medical problems, including knee pain) and reports of VA examinations he underwent during the course of the appeal, he does not currently have hemorrhoids or dermatitis.  

Moreover, pain is not considered a disability, see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability for which service connection may be granted), and according to the same evidence, although the Veteran occasionally reported knee pain during the course of this appeal, he does not currently have a bilateral knee disorder manifested by pain.  A VA problem list of record includes knee arthralgia, which means painful, aching knees, but it does not appear to be based on any diagnosis of record.  All visits for knee complaints resulted in, at most, a diagnosis of knee pain, including mechanical.   

The Veteran does not assert that he has a bilateral knee disorder, only that he has bilateral knee pain.  He does, however, assert that he has a chronic hemorrhoid condition and dermatitis.  Again, however, although he is competent to report rectal bleeding and leakage and redness of the skin, absent medical expertise, he is not competent to attribute these lay-observable symptoms to a particular diagnosis.  Kahana v. Shinseki, 24 Vet. App. at 438; Jandreau v. Nicholson, 492 F.3d at 1376-77.    

In the absence of medical evidence diagnosing a bilateral knee disorder manifested by pain, a chronic hemorrhoid condition and dermatitis, the Board concludes that such disabilities were not incurred in or aggravated by service.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable and the claim must be denied. 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for bilateral knee pain is denied. 

Service connection for hemorrhoids is denied.  

Service connection for dermatitis is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for a low back disorder, including myofascial low back pain (claimed as chronic low back pain and a herniated disk with spasms and peripheral neuropathy), pes planus (claimed as bilateral foot pain), CTS of the right hand, a congenital nevus (claimed as a neoplasm of the back), and a deviated septum with enlarged inferior turbinates and entitlement to a rating in excess of 10 percent for a tear of the UCL of the right thumb, but additional action is necessary before the Board proceeds.  

First, during the course of this appeal, VA assisted the Veteran in developing his claims for service connection for pes planus and an increased rating for his right thumb disability by affording him VA examinations of his feet and right thumb.  Unfortunately, reports of these examinations are inadequate to decide these claims.  

In addressing the etiology of the Veteran's pes planus, a VA examiner relied solely on the Veteran's entrance and separation examination reports in concluding that this condition preexisted service but was not aggravated therein.  The examiner based this conclusion on the absence of evidence of in-service foot complaints and treatment.  The examiner's rationale is thus flawed as service treatment records dated during two of the Veteran's periods of AD (in November 2001, December 2001, May 2002, October 2005, November 2005 and December 2005) specifically include such complaints and characterize the pes planus as symptomatic, requiring treatment, including the issuance of orthotics.

In addressing the severity of the Veteran's right thumb disability, examiners noted normal neurological evaluations despite treatment records in the claims file showing that the Veteran has nerve, muscle and joint damage associated with this disability.  As well, they did not address the extent to which and for how long the Veteran was further limited in his ability to move his right thumb following his 2011 surgery (doctor letter indicating he could not work) and, since then, during flare-ups of right thumb symptomatology.

Second, during the course of this appeal, VA did not afford the Veteran VA examinations of his claimed right hand disability and deviated septum.  Such examinations are necessary for the purpose of obtaining opinions on the etiology of these conditions.  Evidence of record establishes that, during service, the Veteran experienced an electrical shock, resulting in right hand and upper extremity complaints, and reported difficulty breathing through his right nostril and, recently, has been noted to have possible nerve damage in the right hand, a chronic right nasal obstruction and a deviated septum.  He alleges the latter condition developed after taking repeated blows to the nose and getting hit with a Kevlar helmet during combat training.  

Evidence also establishes that the Veteran had nevi, noted at least once to be congenital, prior to, during and after service, some of which required excision, including during service.  In most cases, service connection may not be granted for congenital and developmental defects as they are not considered diseases or injuries for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  If, however, such a defect is found to be subject to superimposed disease or injury and that disease or injury develops during military service, resulting in increased disability, service connection may be granted for the consequent disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of VA General Counsel's opinion 01-85 (March 5, 1985)).

To date, no examiner has discussed the nature of the Veteran's nevi, including whether they represent a defect or manifestations of a disease.  Such a discussion is necessary because, service connection may be granted for diseases, rather than defects, of congenital or developmental origin if the evidence as a whole shows
in-service aggravation of the disease.  VAOPGCPREC 82-90.  

In addition, no examiner has discussed whether the Veteran has another skin disorder, which, as alleged, developed secondary to repeated sunburns he experienced while working on vans during service and participating in outdoor combat training.  The Veteran argues that this condition necessitated skin removal during active service. 

Third, in his March 2009 application for compensation for a low back disorder, the Veteran claims that he developed a herniated disk during a period of INACDUTRA, a weekend drill, when he was tasked with moving weights and injured his back.  Treatment records dated in 2007 and results of magnetic resonance imaging conducted in 2011 reflect disc abnormalities.  The questions are thus whether these abnormalities, including any herniated disc, developed secondary to this alleged injury and whether the injury occurred during a period of INACDUTRA, as alleged.   

Fourth, in April 2016, the Veteran's representative, the American Legion, prepared a VA Form 646 in support of these claims.  During the course of this appeal, however, including in March and April 2015, VA associated with Virtual VA two VA Forms 21-22 (Appointment Of Veterans Service Organization As Claimant's Representative), neither signed by the Veteran, appointing the Georgia Department of Veterans Affairs and Disabled America Veterans as representatives in this appeal.  Given these submissions, follow-up is needed to clarify the Veteran's intent regarding his representation in this case. 

Accordingly, these claims are REMANDED for the following action:

1.  Contact the Veteran and ask him to identify the representative he wishes to assist him in this appeal.  If he wishes to appoint a representative other than the American Legion, including either of the ones noted in March and April 2015, request him to submit a signed VA Form 21-22 reflecting his intent.  

2.  Also ask the Veteran to identify the dates (including at the very least month and year) of the weekend drill during which he allegedly herniated a disk.  Based on this information, determine whether there is sufficient documentation of record to decide whether this alleged injury occurred during a period of INACDUTRA.  If not, secure and associate with the record more specific documentation identifying the Veteran's various periods of service.  

3.  Return this case to the VA examiner who evaluated the Veteran's feet in January 2016 for an addendum opinion on whether the Veteran's pre-existing pes planus was aggravated in service.  Ask the examiner to follow the instructions below.

a.  Review all pertinent evidence of record, including service treatment records dated in November 2001, December 2001, May 2002, October 2005, November 2005 and December 2005, and indicate in writing in the record that this review occurred. 

b.  Based on these service treatment records, which show multiple complaints of foot pain during service, complaints necessitating treatment, including the issuance of orthotics, for symptomatic pes planus, as well as the entrance and separation examinations to which you referred in your prior examination report, offer an opinion as to whether the Veteran's pes planus worsened in severity during active service.  

c.  Provide rationale for your opinion.

4.  Afford the Veteran a VA examination of his nose, right hand and skin.  Ask the examiner to follow the instructions below.

a.  Review all evidence of record, particularly pre-service treatment records showing the existence of nevi, at least one excised, service treatment records showing additional nevi, one excised, a May 2003 incident, during which the Veteran experienced an electrical shock, resulting in right upper extremity complaints, and a December 2005 complaint of breathing difficulty through the right nostril, and post-service treatment records noting additional nevi, some changing in appearance, possible nerve damage in the right hand, a chronic right nasal obstruction and a deviated septum.  

b.  Indicate in writing in the record that the review included all pertinent evidence.

c.  Record in detail the Veteran's pre-service, service and post-service history of right hand symptoms, including pain, numbness and tingling, breathing difficulties, and skin problems, and in-service injuries to his nose.

d.  After conducting any necessary testing, diagnose all existing right hand disabilities, including, if appropriate, CTS.

e.  Indicate whether the Veteran has a deviated septum.

f.  Diagnose any skin disorder shown to exist, including as the Veteran alleges, one that is due to repeated sunburns while working on vans and participating in outdoor combat training.

g.  Indicate whether the Veteran's nevi represent a congenital defect or are part of a disease.

h.  Acknowledging the Veteran's competent reports of lay-observable symptomatology, offer an opinion as to whether any existing right hand disability and/or deviated septum initially manifested in, or is(are) otherwise related to, his active service, including the documented electrical shock and right nostril breathing difficulties, and the alleged blows to his nose and being hit with a Kevlar helmet during combat training.  

i.  If the nevi represent a congenital defect, determine whether, including after in-service excision, they became subject to superimposed disease or injury, resulting in increased disability during active service.  

j.  If the nevi are part of a disease, offer an opinion as to whether they were aggravated in service.

k.  Provide rationale for all opinions expressed.

l.  If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

5.  Afford the Veteran a VA examination of his right thumb disability for the purpose of determining the severity thereof.  Ask the examiner to follow the instructions below.

a.  Review all evidence of record, particularly post-service treatment records suggesting the Veteran has nerve, muscle and joint damage associated with this disability, and a September 2013 physician's letter discussing the Veteran's right thumb disability following surgery.  

b.  Indicate in writing in the record that the review included all pertinent evidence.

c.  Record in detail the Veteran's history of right thumb symptoms, including, in part, pain, numbness and tingling, flare-ups of such symptoms, including the extent to which his right thumb is further limited during such flare-ups, and right thumb surgeries. 

d.  In evaluating the severity of this right thumb disability, indicate whether and to what extent the Veteran's right thumb motion is further limited during flare-ups of symptomatology.  

e.  Specifically indicate, in terms of degrees, whether, to what extent, and for how long the Veteran's right thumb motion was further limited following right thumb surgery.   

f.  Provide rationale for all opinions expressed.

6.  Review the examination reports and medical opinion to ensure they comply with the above instructions.  If any does not, return it to the examiner for correction.

7.  Readjudicate. 

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (law requires all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


